Green, J. P., and Hayes, J.
(dissenting). We respectfully dissent. On June 4, 1998, respondent followed the recommendation of its Superintendent and passed a resolution appointing petitioner on tenure (see, Education Law § 2509 [2]). Although petitioner’s tenure was not effective until September 2, 1998, the appointment on tenure was binding on the date of the resolution (see, Matter of Weinbrown v Board of Educ., 28 NY2d 474, 477; see also, Matter of Marcus v Board of Educ., 64 AD2d 475, 477), and respondent was without power unilaterally to *907rescind the appointment (see, Matter of Cummings v Board of Educ., 278 App Div 874). Contrary to the majority’s position, the appointment was not conditional. Nothing in respondent’s resolution makes the appointment conditional upon the communication by petitioner of her acceptance of the appointment. Nor does Education Law § 2509 (2) provide for either an offer of an appointment on tenure by respondent or an acceptance of such an offer by petitioner. Rather, the statute simply and clearly extends to respondent the authority to “appoint on tenure” at the expiration of a teacher’s probationary term or within six months prior thereto (Education Law § 2509 [2]). Once respondent exercised that authority, based upon its favorable evaluation of petitioner’s performance during the probationary term, the appointment was final and “[n]othing was left to be done” with respect to the appointment (Matter of Weinbrown v Board of Educ., supra, at 477; see, Matter of Marcus v Board of Educ., supra, at 477). Specifically, there was no need for the parties to enter into the type of contractual relationship espoused by the majority to finalize the tenure appointment (see generally, Walcott v Fisher, 274 App Div 339, 341, affd 299 NY 688; Matter of Costello v Board of Educ., 250 AD2d 846, 846-847; Matter of Moritz v Board of Educ., 60 AD2d 161, 166).
Because petitioner enjoyed the benefits of tenure, respondent could not terminate her employment without the due process protections afforded to her by the Education Law (see, Education Law §§ 3020, 3020-a). We therefore would reverse and grant the petition. (Appeal from Judgment of Erie County Court, Burns, J. — CPLR art 78.) Present — Green, J. P., Pine, Hayes, Hurlbutt and Kehoe, JJ.